DETAILED ACTION
This communication is a non-final office action on the merits on patent application 16/681,250, attorney docket 151277.02 which has an claimed effective filing date of 11/12/2018, based on Japanese application JP 2018-212185, filed 11/12/2018 assigned to Tianma Japan, Ltd. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2022 has been entered. In that submission applicant has amended 1, 4, 5, 8, 10. and 12. Claims 1-13 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
In the response dated 1/18/2022, applicant has amended the claims to remove the limitation of a microcavity, so the drawing objection is withdrawn.
Applicant argues that the amended claims recite adequate structure to overcome the 112a rejection for enablement because the configuration claimed would be understood by one skilled in the art. Applicant submits that one skilled can design a light 
Applicant correctly asserts that the amended claims overcome the §112b rejection for omitting an essential relationship between the peak wavelength and the luminosity curve
Applicant points to support for the assertion that the luminosity curve is known in the art, and the examiner accepts the assertion.
Applicant argues that Hasegawa does not teach the amended claimed display device, because it  does not teach or make obvious  a wavelength range of a peak wavelength of the multiple interference spectrum is in a wavelength range shorter than the peak wavelength of the internal emission spectrum of the first light-emitting 3Docket No. 8323-0019Appln. No. 16/681,250film .  Examiner agrees and withdraws the rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1-13 are rejected under 35 U.S.C. 112(a)  as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The application discloses that the prior art teaches that top emission LEDs with microcavities and cap layers are known to improve luminosity at a selected wavelength and viewing angle (specification [0004-0006]). The claims recite a plurality of red light emitting elements comprising a  light emitting film sandwiched between two electrodes, which applicant admits is a known structure in the art. The claims recite configuring the light emitting film with a specific emission peak wavelength lower than a  multiple interference emission spectrum  peak wavelength,  but the specification does not recite a single example of a light device so configured,  or any direction on materials to use or dimension. The MPEP states in §2172.05(g): “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. Here, applicant is attempting to claim every known and future structure that meets the requirement of  a specific emission peak wavelength 
One of ordinary skill in the art is a semiconductor engineer with experience in LED design. The art teaches a large number of LED configurations, materials and manufacturing techniques, and one skilled in the art would not be able to produce a device with the claimed emissions and wavelength from the information provided and what is known in the art.  There is not enough direction to reproduce the results without extensive experimentation. Therefore the claimed device is not enabled by the specification. 

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 8 recite “a peak wavelength of the internal emission spectrum of the respective first light-emitting film is in a wavelength range longer than a peak wavelength of a luminosity curve where the luminosity curve slopes negatively,”  This is indefinite because the peak wavelength of the luminosity curve cannot be negatively sloped, by definition it must be an inflection point, based on the definition provided by the applicant.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is the microcavity.  Applicant teaches that 

Claims 2,  4,  6,  8, 10 and 11 are rejected under §112(b) because they recite the limitation "the microcavity structure”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 is rejected under §112(b) because it recites “wherein a second derivative of the internal emission spectrum takes a value not less than 0 within the wavelength range where the peak wavelength of the multiple interference spectrum…15a” it is not clear how this relates to the structure of the device.

Claims  7 and 13 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the capping layer to the electrodes and emission film.

Claim  6  and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is not clear how the peak wavelength of the emission spectrum of the second light-emitting film is the same as the peak wavelength of the multiple interference spectrum 

Claims 2-7 and 9-13 depend from claims 1 or 8 and carry the same defects except where noted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. 2003/0034938).

As for claim 1,
Yamada teaches in figure 6 a display device comprising: 
a substrate (11); and 
a first light-emitting element (12-15) including: 
a first light-emitting film (13), and a first upper electrode (15) and a first lower electrode (12) sandwiching the first light-emitting film, an optical distance (L) between the first upper electrode and the first lower electrode being an optical distance that selectively resonates and amplifies light having a specific wavelength (lambda, [0042-0045]) 
wherein each of the first light-emitting elements has an external emission spectrum that is a visible red spectrum extracted from the respective first light-emitting 2Docket No. 8323-0019Appln. No. 16/681,250elements ([0038], may be red, blue or green), 
the external emission spectrum being determined by multiplying an internal emission spectrum of the respective first light-emitting film with a multiple interference spectrum that is a spectrum of light affected by multiple interference effects in the respective first light-emitting elements (this is admitted prior art, disclosed by the applicant in the response dated 1/21/2022, page 1.132 affidavit page 4),  
a peak wavelength of the internal emission spectrum of the respective first light-emitting film is in a wavelength range longer than a peak wavelength of a luminosity curve where the luminosity curve slopes negatively, the luminosity curve being defined supra), 
and a wavelength range of a peak wavelength of the multiple interference spectrum that varies within a viewing angle of  00 to 600 with respect to  a normal direction of the substrate set at 00, is in a wavelength range shorter than the peak wavelength of the internal emission spectrum of the first light-emitting 3Docket No. 8323-0019 Appln. No. 16/681,250film where the internal emission spectrum of the first light- emitting film slopes positively. (Yamada [0061]).  
Yamada does not teach the first light emitting element is a plurality of light emitting elements.
However, a plurality of first light-emitting elements, that are identical is a duplication of useful parts, here the single LED of Yamada. It would have been obvious to one skilled in the art at the invention was made to form a plurality of LEDs to form a matrix of pixels in a display device. It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 2,
Yamada teaches the display device according to claim 1, wherein a second derivative of the internal emission spectrum takes a value not less than 0 within the wavelength range where the peak wavelength of the multiple interference spectrum caused by the microcavity structure varies at the viewing angle from 00 to 600 Examiner prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. Yamada teaches an identical structure, so the resultant second derivatives must be the same as the claimed device. 

. As for claim 3
Yamada teaches the display device according to claim 1, wherein each of the first light-emitting elements generates a peak wavelength of an external emission spectrum in a range from 625 nm to 700 nm at the viewing angle of 00.  (625-700nm is a red range, taught by Yamada [0038]).
 
As for claim 4,
Yamada teaches the display device according to claim 1, further comprising a plurality of second light- emitting elements each of the plurality of second light-emitting elements including: 
a second light-emitting film, and a second upper electrode and a second lower electrode sandwiching the second light-emitting film, 
an optical distance between the second upper electrode and the second lower electrode being an optical distance that selectively resonates and amplifies light having a specific wavelength, 
wherein each of the second light-emitting elements has an external emission spectrum that is a visible red spectrum extracted from the respective second light-
a multiple interference spectrum that is a spectrum of light affected by multiple interference effects in the microcavity structure of the respective second light-emitting elements, and wherein the difference between the peak wavelength of the internal emission spectrum of the second light-emitting film and the peak wavelength of the multiple interference spectrum caused by the microcavity structure of the one second light-emitting element is smaller than the difference between the peak wavelength of the internal emission spectrum of the5Docket No. 8323-0019 Appln. No. 16/681,250first light-emitting film and the peak wavelength of the multiple interference spectrum  at the viewing angle of 00. 
 The plurality of second light- emitting elements is identical to the first plurality of light emitting elements except for a different peak wavelength of the internal emission spectrum.  Yamada teaches the basic device, and the plurality is a duplication of useful parts.  
Yamada does not teach different peak wavelength of the internal emission spectrum.  However,  adjusting the peak wavelength of the internal emission spectrum is known to effect the brightness across the output angle (see for example,  Kuba et al. U.S. 2007/0069996, paragraph 0061 “Thus, the output intensities of the light rays of red, green, and blue colors change all together as the output angle .theta. increases. Accordingly, the ratio of the output intensities among the color light rays is maintained substantially constant even when the output angle .theta. increases.”) Therefore, combining devices with different peak wavelengths of the internal emission spectrum would optimize the color intensity off-angle, so peak wavelengths of the internal In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Optimizing the  color intensity off-angle by combining different emission devices would have been obvious to one of ordinary skill in the art.
 . 
As for claim 5,
Yamada makes obvious the display device according to claim 4, wherein the peak wavelength of the multiple interference spectrum of the one second light-emitting element is within a wavelength range where a slope of the emission spectrum of the second light-emitting film is not less than 0 at the viewing angle of 00. (this is inherent if the  peak wavelength of the multiple interference spectrum of the one second light-emitting element is longer than the emission spectrum of the second light-emitting film, as taught by Yamada [0061]).

As for claim 8,
Yamada teaches a display device comprising: 
a substrate (11); 
a first light-emitting film (13) and a first upper electrode (15) and a first lower electrode (12) sandwiching the first light-emitting film, an optical distance between the first upper electrode and the first lower electrode being an optical distance that selectively resonates and amplifies light having a specific wavelength  (lambda, [0042-0045])  within a wavelength range where a peak wavelength of the internal emission 
and
the external emission spectrum being a visible red spectrum extracted from the first one of the light-emitting elements ([0038]), 
the external emission spectrum being determined by multiplying the internal emission spectrum of the first light- emitting film with the multiple interference 8Docket No. 8323-0019 Appln. No. 16/681,250spectrum that is a spectrum of light affected by multiple interference effects in the microcavity structure of the  first one of the light-emitting elements. (this is admitted prior art, disclosed by the applicant in the response dated 1/21/2022, page 1.132 affidavit page 4).
Yamada does not teach the first light emitting element is a plurality of light emitting elements.
However, a plurality of first light-emitting elements, that are identical is a duplication of useful parts, here the single LED of Yamada. It would have been obvious to one skilled in the art at the invention was made to form a plurality of LEDs to form a 
Yamada does not teach a first one of the light-emitting elements is configured to output light having an external emission spectrum, Au'v' in a u'v' chromaticity diagram of the external emission spectrum relative to a viewing angle in a direction normal to the first lower electrode taking a value not more7Docket No. 8323-0019 Appln. No. 16/681,250 than 0.07, and a variation in normalized luminance per degree of viewing angle in the external emission spectrum being not less than -0.025 and not more than 0, However, limiting the AUv is a result dependent variable that controls color, and  it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Optimizing the  color would have been obvious to one of ordinary skill in the art.
  
As for claim 9,
Yamada makes obvious the display device according to claim 8, and teaches that  the peak wavelength of the external emission spectrum is in a range from 625 nm to 700 nm at the viewing angle of 00. (this is the red range, [0038]). 

As for claim 10,
Yamada makes obvious the display device according to claim 8,but does not teach a plurality of second light-emitting elements, each of the plurality of second light-emitting elements including: a second light-emitting film, and a second upper electrode 
The plurality of second light- emitting elements is identical to the first plurality of light emitting elements except for a different peak wavelength of the internal emission spectrum.  Yamada teaches the basic device, and the plurality is a duplication of useful parts.  
Yamada does not teach different peak wavelength of the internal emission spectrum.  However,  adjusting the peak wavelength of the internal emission spectrum is known to effect the brightness across the output angle (see for example,  Kuba et al. U.S. 2007/0069996, paragraph 0061 “Thus, the output intensities of the light rays of red, 

As for claim 11,
Yamada makes obvious the display device according to claim 10, wherein the peak wavelength of the multiple interference spectrum caused by the microcavity structure of the one second light-emitting element is within a wavelength range where the slope of the internal emission spectrum of the second light-emitting film is not less than 0 at the viewing angle of 00.  (This is inherent if the  peak wavelength of the multiple interference spectrum of the one second light-emitting element is longer than the emission spectrum of the second light-emitting film, as taught by Yamada [0061])

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Fukuda (U.S. 2013/0045553).

As for claim 6,
Yamada makes obvious the display device according to claim 5, but does not teach that the peak wavelength of the emission spectrum of the second light-emitting film is the same as the peak wavelength of the multiple interference spectrum caused by the microcavity structure of the one second light-emitting element at the viewing angle of 00.
However, Fukuda teaches matching the peak wavelength of the emission spectrum of the second light-emitting film is the same as the peak wavelength of the multiple interference spectrum [abstract].
It would have been obvious to one skilled in the art at the effective filing date of this application to matching the peak wavelength of the emission spectrum of the second light-emitting film is the same as the peak wavelength of the multiple interference spectrum because it would minimize color shift of white light at oblique viewing angles . Fukuda [abstract]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 12,
Yamada makes obvious the display device according to claim 11,  but does not teach that the peak wavelength of the internal emission spectrum of the second light-emitting film is the same as the peak wavelength of the multiple interference spectrum of the one second light-emitting element at the viewing angle of 00.

It would have been obvious to one skilled in the art at the effective filing date of this application to matching the peak wavelength of the emission spectrum of the second light-emitting film is the same as the peak wavelength of the multiple interference spectrum because it would minimize color shift of white light at oblique viewing angles . Fukuda [abstract]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of  Minzuno (U.S. 2013/0193419).

  As for claim 7,
Yamada makes obvious the display device according to claim 4, but does not teach a relation n2 > n1 is satisfied, where n1 represents a refractive index of a cap layer of the one first light-emitting element and n2 represents a 6Docket No. 8323-0019Appln. No. 16/681,250 refractive index of a cap layer of the one second light- emitting element.  
However, Minzuno teaches adding a capping layers to a OEL devices, and matching the refractive index to the output wavelength [0008] It would have been obvious to one skilled in the art at the effective filing date of this application match the capping layers to the wavelength it improve the luminosity. See also Choi U.S. 

As for claim 13,
Yamada makes obvious the display device according to claim 10, 
But does not teach that the relation n2>n1 is satisfied, where n1 represents a refractive index of a cap layer of the one first light-emitting element and n2 represents a refractive index of a cap layer of the one second light- emitting element.
However, Minzuno  teaches adding a capping layers to a OEL devices, and matching the refractive index to the output wavelength [0008] It would have been obvious to one skilled in the art at the effective filing date of this application match the capping layers to the wavelength it improve the luminosity. See also Choi U.S. 2015/0187847, [0035-0037], and An U.S. 2016/0103516 [0052]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuba et al (U.S. 2007/0069996) teaches a red LED with a resonant output spectrum greater than the interference peak spectrum [0056-0058])
Yoshioka et al (U.S. 2012/0092872) teaches a display device with  a wavelength at which a resonator output spectrum from the resonator structure has a maximum value is located between a wavelength at which an inner light emission spectrum of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893